THOMAS ADAMS,[1] Petitioner Below-Appellant,
v.
SANDRA HALL, Respondent Below-Appellee.
No. 116, 2009.
Supreme Court of Delaware.
Submitted: May 17, 2009.
Decided: May 27, 2009.

ORDER
JACK B. JACOBS, Justice.
This 27th day of May 2009, it appears to the Court that, on May 5, 2009, the Clerk of the Court issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute the appeal by not making arrangements for payment of the transcript or requesting a copy of the transcript at State expense by the deadline of May 1, 2009, per the Clerk's letter to the appellant dated April 21, 2009. The appellant has failed to respond to the notice to show cause within the required 10-day period. Therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.
NOTES
[1]  The Court sua sponte assigned pseudonyms to the parties by Order dated March 6, 2009. Supr. Ct. R. 7(d).